In an action for goods sold and delivered, defendant appeals from a judgment of the Supreme Court, Westchester County, dated February 3, 1976, which is in favor of plaintiff and against it, upon an order of the same court which granted plaintiff’s motion for summary judgment. Judgment reversed, on the law, without costs or disbursements, and motion for summary judgment denied. While the affidavit in opposition to plaintiff-respondent’s motion for summary judgment was not as complete as it could have been, it did raise issues of fact. Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.